DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 14/868,574 filed on 09/29/2015, which is now PAT 10349967, which has PRO 62/146,644 filed on 04/13/2015, and is a CIP of 14/623,812 filed on 02/17/2015, which is PAT 10010340, which has PRO 61/946,168 filed on 02/28/2014 is acknowledged. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on 513-651-6411.
The application has been amended as follows: 
In claim 21, line 13, added “to” after “configured”.
In claim 36, line 10, added “to” after “configured”.
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 21, 36 and 39, the prior art fails to disclose, in combination with other 
The prior art US 2008/0200940 to Eichmann et al. discloses Ultrasonic device for cutting and coagulating, US 2012/0179182 to Mastri et al. discloses ultrasonic curved blade, US 6,036,667 to Manna et al. discloses ultrasonic dissection and coagulation system and US 2007/0282333 to Fortson et al. discloses ultrasonic waveguide and blade.  These prior arts disclose having a torque wrench for connecting the transmission assembly/waveguide to the transducer using a torque limiting device/torque wrench but all fail to disclose the torque limiting device/torque wrench positioned within the housing handle and configured to limit torque applied between the transmission assembly/waveguide and the transducer to a predetermined torque value.  These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771